El Juez Asociado Señor Corrada del Río
emitió la opinión del Tribunal.
A través del recurso de epígrafe se nos ha planteado la controversia de si en los casos en que se emite un dictamen preliminar al amparo de la ley(1) que condiciona la autori-zación de un sistema de control de acceso, al cumplimiento de ciertas modificaciones, los municipios tienen el deber de notificar a todas las partes que se hayan opuesto a tal au-torización que la correspondiente declaración de los propie-tarios que adopta el dictamen preliminar ha sido archi-vada en autos. Ello como requisito para que comience a transcurrir el término dispuesto por ley para presentar re-visión judicial.
Nos corresponde resolver, y lo hacemos en la afirmativa ya que no podemos favorecer una interpretación que inter-fiera con el derecho de una parte a acudir en revisión judicial. En vista de ello, y atendida la situación fáctica del caso de autos, revocamos la resolución recurrida. Los he-chos del caso se detallan a continuación.
H-i
La Asociación de Residentes “Vecinos Unidos de College Park, Inc.” (en adelante la Asociación) presentó ante el Mu-nicipio de San Juan (en adelante el Municipio) una solici-tud para el cierre de calles y el establecimiento de un sis-tema de control de acceso a la urbanización College Park de Río Piedras. Ello conforme a las disposiciones de la Ley Núm. 21 de 20 de mayo de 1987, según enmendada, 23 L.P.R.A. see. 64 et seq.
*28El Municipio procedió a celebrar vistas públicas para considerar la solicitud presentada. A estas vistas compare-cieron varios residentes de la urbanización Altamesa con el propósito de manifestar su oposición. No obstante, el 28 de abril de 1993 la Asamblea Municipal de San Juan aprobó una resolución para autorizar preliminarmente el referido proyecto e indicó las condiciones bajo las cuales debería desarrollarse. (2)
Posteriormente, la Asociación promovente presentó ante el Municipio las correspondientes declaraciones juradas, acreditando que la resolución preliminar emitida había sido aceptada por un setenta y siete por ciento (77%) de los residentes-propietarios del área que sería controlada. En consecuencia, el 2 de julio de 1993 el Municipio emitió una certificación para aprobar finalmente el control de acceso solicitado. En ésta hizo constar expresamente que las refe-ridas declaraciones juradas habían sido recibidas en las oficinas del Municipio el 14 de junio de 1993.
Así las cosas, el 22 de julio de 1993 los vecinos de la urbanización Altamesa, organizados como la Asociación de Vecinos de Altamesa Este, Inc. (en adelante Altamesa), presentaron una solicitud de revisión ante el Tribunal Superior, Sala de San Juan. Alegaron, en síntesis, que el per-miso de control de acceso otorgado a los vecinos de College Park había sido concedido en violación a las disposiciones de la Ley Núm. 21, supra.
Por su parte, la Asociación recurrida solicitó la desesti-mación del recurso presentado. Adujo que habiéndose ar-chivado en el Municipio la declaración jurada que adop-taba el dictamen preliminar el 14 de junio de 1993, el recurso de revisión había sido presentado fuera del tér-mino jurisdiccional de veinte (20) días dispuesto por ley para cuestionar ante el foro judicial la determinación pre-liminar emitida por el Municipio.
Altamesa presentó un escrito oponiéndose a la desesti-*29mación solicitada ya que, a su entender, el punto de par-tida para computar el término para recurrir ante el foro judicial debía ser el momento en que el Municipio había emitido la certificación para autorizar finalmente el pro-yecto, momento en que habían advenido realmente en co-nocimiento de la determinación tomada.
Sin embargo, el 7 de febrero de 1994 el Tribunal Superior, extinta Unidad Especial de Jueces de Apelaciones (Hon. German J. Brau),(3) emitió una resolución para des-estimar la solicitud de revisión presentada por carecer de jurisdicción para entender en ella. Concluyó dicho foro que a tenor con las disposiciones de la Ley Núm. 21, supra, habiéndose archivado la declaración de los propietarios que adoptaba el dictamen preliminar el 14 de junio de 1993, y habida cuenta que el recurso de revisión había sido presentado el 22 de julio de 1993, debía resolver que éste había sido presentado tardíamente.(4)
Inconforme con el dictamen emitido, Altamesa acudió ante nos mediante petición de certiorari para solicitar la revocación de la resolución recurrida. A través de dicha petición sostiene, en síntesis, que el tribunal a quo incidió al desestimar el recurso ante su consideración por falta de jurisdicción, ya que el archivo de la declaración de los pro-pietarios nunca fue notificado por el Municipio.(5)
Ante los planteamientos presentados por la parte aquí peticionaria, y a los fines de armonizar y salvaguardar los derechos e intereses de las partes involucradas en los pro-cesos de implantación de controles de acceso en las comu-*30nidades del país, decidimos revisar y el 16 de mayo de 1994 emitimos una resolución mediante la cual expedimos el re-curso presentado. Habiendo comparecido ambas partes, y estando en posición de resolver, procedemos a así hacerlo.(6)
( — f ( — I
 Con el propósito de promover una mayor participa-ción de la ciudadanía en la lucha contra el crimen y procu-rar una mejor convivencia en las comunidades del país, el 20 de mayo de 1987 la Legislatura aprobó la Ley Núm. 21, supra, sobre el control de tráfico y uso público en áreas residenciales.(7) A través de esta ley se estableció un proce-dimiento mediante el cual las personas que residan en ur-banizaciones o calles cuyas vías públicas no sean utilizadas como acceso de entrada o salida a otras comunidades, pue-den solicitar y obtener autorización para establecer un sis-tema de control de acceso a las calles que se encuentren dentro de su área residencial.
A partir de la aprobación de la Ley Núm. 21, supra, el legislador ha ido evaluando los efectos y las consecuencias de su implantación, resultando ello en la aprobación de varias enmiendas sustanciales que han tratado de atempe-rar las controversias y reclamos que, a través del tiempo y la experiencia, han ido surgiendo. De esta forma se ha in-tentado armonizar los importantes intereses y derechos in-volucrados en tan novedoso ordenamiento.
A tales efectos, el 10 de agosto de 1988 la Asamblea *31Legislativa aprobó la Ley Núm. 156 (23 L.P.R.A. sec. 64 et seq.) la cual particularmente traspasó a los municipios del país —con el asesoramiento de la Junta de Planificación de Puerto Rico— la facultad que originalmente había sido concedida a dicha junta para autorizar los controles de acceso.(8) Los requisitos estatutarios para la solicitud de los permisos quedaron esencialmente iguales. Se estable-ció, sin embargo, el procedimiento particular que se deberá seguir para su expedición. (9)
Una segunda revisión de la. Ley Núm. 21, supra, trajo consigo la aprobación de la Ley Núm. 22 de 16 de julio de 1992. Esta, entre otras cosas, dispuso la manera específica en que los municipios deberán emitir su dictamen al autorizar un sistema de control de acceso. Además, se establecieron ciertas garantías de debido proceso de ley que han tenido el efecto de proteger tanto los derechos de las personas que solicitan el cierre, como los de aquellas que de alguna manera pudieran verse afectadas por éste.
Específicamente, y en lo pertinente a la controversia de autos, con la aprobación de dicha enmienda se dispuso lo siguiente:
(d) Dictamen del municipio.— El municipio emitirá su deci-sión sobre toda solicitud de permiso de control de acceso no más tarde de los diez (10) días laborables siguientes a la fecha de celebración de la última vista pública.
Si la determinación del municipio favorece los controles pro-puestos por la Junta, Consejo o Asociación de Residentes, emi-tirá un dictamen final y autorizará la implantación. Dicho dic-tamen será firme desde la fecha del archivo en el municipio de copia de su notificación. Si la autorización del municipio modi-fica o establece restricciones a los controles propuestos por la Junta, emitirá un dictamen preliminar que contendrá las con-diciones, cambios o modificaciones bajo los cuales deberá desa-*32rrollarse el proyecto teniendo que adoptarse dicho dictamen pre-liminar mediante declaración firmada por no menos de tres cuartas (3/4) partes de los propietarios, dentro de los quince (15) días siguientes a la fecha de archivo en el municipio de copia de su notificación. La firma de dichos propietarios estará limitada a un propietario por vivienda.
El dictamen preliminar adoptando el control de acceso con las condiciones impuestas por el municipio será firme a la fecha del archivo en el municipio de la declaración antes requerida. (Énfasis suplido.) 23 L.P.R.A. sec. 64b(d).
Como parte de las garantías del debido proceso de ley que fueron incluidas, se estableció el derecho de cualquier parte a solicitar la revisión judicial cuando no se encuentre de acuerdo con la decisión tomada por el municipio en torno a una solicitud de permiso de control de acceso. Tal derecho se dispuso expresamente de la manera siguiente:
(e) Reconsideración y revisión judicial.— Toda persona, Aso-ciación de Residentes, urbanizador o desarrollador que no esté de acuerdo con la decisión del municipio sobre una solicitud de permiso de control de acceso, podrá solicitar su revisión judicial dentro de los veinte (20) días siguientes a la fecha de archivo en el municipio de copia de la notificación concediendo la autori-zación o permiso de control de acceso o del archivo de la decla-ración jurada adoptando el dictamen preliminar, según sea el caso. ... (Énfasis suplido.) 23 L.RR.A. sec. 64b(e).
Es precisamente al amparo de las disposiciones antes transcritas que surge la controversia de autos. A esos efec-tos, la parte recurrida sostiene que la ley es clara al esta-blecer que el término para solicitar revisión, en aquellos casos en que el municipio emite un dictamen preliminar que impone cambios o condiciones a la solicitud de control de acceso, comenzará a transcurrir a partir del instante en que quede archivada en el municipio la declaración jurada de los propietarios que aceptan tal dictamen. Ello, sin que, a su entender, se requiera notificación de tal archivo.
No podemos coincidir con tales planteamientos. De así hacerlo convertiríamos la concesión del derecho a cuestio-*33nar las determinaciones tomadas por los municipios en un ejercicio fútil. Veamos.
Como podrá observarse, en los casos en que un municipio emite en primera instancia un dictamen final que autoriza el control solicitado, el deber de notificación se desprende claramente de las disposiciones aludidas. Ello, en vista de que al disponer que el término para presentar una revisión judicial comenzará a transcurrir partiendo del archivo de la notificación del dictamen, lógicamente se establece el deber de notificación.
Ahora bien, en los casos en que un municipio emite un dictamen preliminar para imponer condiciones al control solicitado, la situación resulta diferente. Ciertamente en estos casos, dichas disposiciones ni ninguna otra sección de la ley disponen expresamente el deber afirmativo de notificación. Tampoco resultan de aplicación las disposiciones sobre notificación contenidas en la Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado, Ley Núm. 170 de 12 de agosto de 1988 (3 L.P.R.A. sec. 2101 et seq.) ya que ésta expresamente excluye de su cobertura a los gobiernos municipales. 3 L.P.R.A. sec. 2102(a)(5). Véase, además, Asoc. Res. Linda Gardens v. Mun. Guaynabo, 138 D.P.R. 925 (1995).(10)
No obstante, somos del criterio que tal deber de notifi-cación se puede colegir tanto del espíritu de la referida legislación, como de las exigencias del debido proceso de *34ley. Varias razones justifican y le dan sentido a nuestro criterio.
En primer lugar, hemos sostenido que el derecho a cuestionar una determinación mediante la revisión judicial, al ser expresamente provisto por estatutos, pasa a for-mar parte del debido proceso de ley. Resultando, por lo tanto, indispensable y crucial el que se notifique adecuadamente dicha determinación a todas las partes cobijadas por tal derecho. Véanse: Falcón Padilla v. Maldonado Quirós, 138 D.P.R. 983 (1995); Arroyo Moret v. F.S.E., 113 D.P.R. 379 (1982); Berrios v. Comisión de Minería, 102 D.P.R. 228 (1974).
Debe advertirse, además, que la notificación de órdenes, resoluciones y sentencias ha sido reiteradamente protegida por nuestro ordenamiento, ya que sirve un propósito lógico y sabio en la administración de la justicia(11) A tales efectos, brinda a las partes la oportunidad de advenir en conocimiento real de la determinación tomada, a la vez que otorga a las personas cuyos derechos pudieran verse transgredidos una mayor oportunidad de determinar si ejercen o no los remedios que le han sido concedidos por ley. De esta manera se obtiene un equilibrio justo entre los derechos de todas las partes, y se obtiene un ordenado sistema de revisión judicial.
De otra parte, en Caquías v. Asoc. Res. Mansiones Río Piedras, 134 D.P.R. 181 (1993), al examinar la legislación sobre control de acceso, expresamos lo siguiente:
La delicada política pública tras este ordenamiento requiere ar-monizar el interés de los ciudadanos en su seguridad y bienes-*35tar con los derechos de propiedad y de libertad de otras perso-nas .... Tanto la Ley Núm. 21, según enmendada, supra, como el reglamento de la Junta de Planificación de Puerto Rico y las ordenanzas municipales que la implantan, intentan armonizar estos intereses. (Enfasis suplido.)
Incluso, en dicha ocasión sostuvimos que el escrutinio que deben realizar los municipios al considerar una propuesta de control de acceso no debe ser liviano, “ya que persigue asegurar que el sistema propuesto no transgreda los derechos que nuestro ordenamiento le ha conferido a todas las partes afectadas por la medida”. (Enfasis suplido.)(12)
Las expresiones vertidas demuestran el reconocimiento de la importancia que tiene dentro de esta legislación el equiparar y proteger los derechos de todas las partes invo-lucradas en el proceso. Protección que, no sólo ha procu-rado la Legislatura a través de sus revisiones y enmiendas, sino que a nosotros nos corresponde hoy salvaguardar pre-cisamente realizando una interpretación que garantice el derecho de revisión judicial.
El procurar tal salvaguarda nos impide sostener una interpretación que distinga entre las situaciones en que un municipio emite un dictamen final en primera instancia, de aquéllas en que se emite un dictamen preliminar para imponer condiciones adicionales, a los efectos de que en este último caso no se requiere notificación. A fin de cuen-tas, en ambas situaciones las partes tienen el mismo dere-cho a cuestionar el dictamen emitido.
Al amparo de todo lo previamente esbozado, nos resulta forzoso resolver que: (a) en aquellos casos en que un municipio emita un dictamen preliminar para condicionar la autorización de un sistema de control de acceso al cumplimiento de ciertos requisitos, deberá notificar a toda aquella persona o asociación de residentes que durante la *36celebración de la correspondiente vista pública(13) hubiese presentado su oposición a la autorización del control de acceso solicitado, que la declaración de los propietarios que adopta el dictamen preliminar ha sido archivada en autos,(14) y (b) en los casos en que se emita en primera ins-tancia un dictamen final para autorizar el control solici-tado, los municipios deberán entonces notificar tal dictamen.
Como parte de la notificación deberán también informar a dichos ciudadanos su derecho a interponer el recurso de revisión, así como el término para hacerlo. Será entonces a partir del archivo de la notificación aquí requerida en el municipio que comenzará a transcurrir el término para presentar revisión judicial ante el tribunal correspondiente.
Al así resolver, logramos una decisión a tono con la de-licada política pública tras la legislación en controversia. Política pública que en última instancia consiste en procu-rar una mejor calidad de vida para todas las comunidades del país. Además, debemos reconocer que resulta razonable y necesario apercibir a ciudadanos legos de los derechos que les asisten y que de otra forma les sería muy difícil conocer. Máxime, tomando en consideración que la presen-tación de la declaración de los propietarios en el municipio se lleva a cabo por éstos de manera exparte, quedando en-*37tonces totalmente al arbitrio de los municipios la fecha de su archivo en autos.
IV
A la luz de la normativa antes expuesta, pasemos a ana-lizar los hechos del caso de autos. De éstos se desprende que la Asamblea Municipal emitió un dictamen preliminar para condicionar la autorización del sistema propuesto al cumplimiento de ciertas condiciones. Así las cosas, los pro-pietarios del área que ha de controlarse presentaron en el Municipio la correspondiente declaración jurada para aceptar las condiciones impuestas.
En consecuencia, el 2 de julio de 1993 el Municipio emi-tió una certificación para autorizar finalmente el proyecto, e indicó que la declaración de los residentes había sido re-cibida en las oficinas del Municipio el 14 de junio de 1993. Fue precisamente a través de tal certificación, es decir por lo menos dieciocho (18) días después de la presentación de la declaración de los propietarios en el Municipio, que los aquí peticionarios advinieron en conocimiento de tal evento.(15) Por esta razón, éstos recurrieron ante el foro judicial el 22 de julio de 1993, dentro del término de veinte (20) días de emitida por el Municipio la certificación que finalmente autorizaba el proyecto.
Ante este cuadro de circunstancias, resulta meridiana-mente claro que el derecho de los peticionarios a cuestionar el dictamen emitido resultó perjudicado al desestimarse el recurso por falta de jurisdicción, teniendo ello el efecto neto de enervar las garantías del debido proceso de ley.
En consecuencia, y a la luz de todo lo expuesto anterior-mente, concluimos que no procedía la desestimación decre-tada por el foro sentenciador. En vista de ello, se dictará *38sentencia que revoque la resolución recurrida y se devolverá el caso al Tribunal de Primera Instancia, Sala Superior de San Juan,(16) para que continúen los procedimientos de forma compatible con lo expuesto en esta opinión.
El Juez Asociado Señor Negrón García concurrió con una opinión escrita. La Juez Asociada Señora Naveira de Rodón no intervino.

 Ley Núm. 21 de 20 de mayo de 1987, según enmendada, 23 L.P.R.A. see. 64 et seq.


 Resolución Núm. 75, Serie 1992-93.


 Según surge de la resolución recurrida, el recurso presentado fue referido del Tribunal Superior a la extinta Unidad Especial de Jueces de Apelaciones.


 Solicitada oportunamente la reconsideración del referido dictamen, el foro sentenciador procedió a denegarla de plano.


 La petición de certiorari contiene los señalamientos de error siguientes:
A. Erró el Honorable Tribunal Superior, Sala de San Juan, Unidad Especial de Jueces de Apelaciones, al denegar el recurso de revisión presentado ante su conside-ración por falta de jurisdicción.
B. Erró el Honorable Tribunal Superior, Sala de San Juan, Unidad Especial de Jueces de Apelaciones al determinar que el término para revisar se computa desde que se emite el dictamen preliminar.


 Adviértase que la asociación recurrida, Asociación de Residentes “Vecinos Unidos de College Park, Inc.” (en adelante la Asociación), presentó su alegato opo-niéndose a la petición de certiorari presentada por Altamesa. El Municipio de San Juan (en adelante el Municipio) no presentó su alegato, sin embargo, presentó una moción en la cual sostiene que se solidariza con los planteamientos esgrimidos por la Asociación recurrida.


 Véase Exposición de Motivos de la Ley Núm. 21 de 20 de mayo de 1987, Leyes de Puerto Rico, pág. 64.


 Dicho traspaso tuvo el propósito de proveer un trámite más expedito y flexible. Véase Exposición de Motivos de la Ley Núm. 156 de 10 de agosto de 1988, Leyes de Puerto Rico, pág. 723.


 Véase 23 L.P.R.A. sees. 64 y 64b.


 Nótese que a manera de excepción, la Ley de Municipios Autónomos del Estado Libre Asociado de Puerto Rico de 1991, Ley Núm. 81 de 30 de agosto de 1991, según enmendada, 21 L.P.R.A. see. 4001, establece en su Art. 2.004(o) (21 L.P.R.A. sec. 4054(o)) que todo reglamento para ejecutar o implantar las autorizaciones para el control de acceso se aprobará de conformidad con la Ley de Procedimiento Admi-nistrativo Uniforme del Estado Libre Asociado de Puerto Rico, 3 L.P.R.A. see. 2101 et seq.
No empece, consideramos que dicho artículo tuvo el propósito de establecer que en tales situaciones serán de aplicación únicamente las disposiciones del subcapítulo II sobre “Procedimientos para la Reglamentación” contenidas en la Ley de Procedi-miento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico, supra. Tal artículo no pudo haber tenido el efecto de hacer aplicables las restantes disposi-ciones de la ley.


 Para un estudio de diversas situaciones en las que hemos protegido el re-quisito de notificación y nos hemos negado a favorecer una interpretación que inter-fiera con ello, véanse, por vía de comparación: Falcón Padilla v. Maldonado Quirós, 138 D.P.R. 983 (1995); Rivera v. Depto. de Servicios Sociales, 132 D.P.R. 240 (1992); Canales v. Converse de Puerto Rico, Inc., 129 D.P.R. 786 (1992); Pueblo v. Hernández Maldonado, 129 D.P.R. 472 (1991); Villanueva v. Hernández Class, 128 D.P.R. 618 (1991); García v. Adm. del Derecho al Trabajo, 108 D.P.R. 53 (1978); Vda. de Carmona v. Carmona, 93 D.P.R. 140 (1966).


 Caquías v. Asoc. Res. Mansiones Río Piedras, 134 D.P.R. 181 (1993).


 Adviértase que nos referimos a las vistas públicas dispuestas en el inciso (a) de la See. 3 de la Ley Núm. 21, supra, 23 L.P.R.A. sec. 64b(a).


 Es de observar que la Sec. 5.05 del Reglamento de Control de Tránsito y Uso Público de Calles Locales (Reglamento de Planificación Núm. 20), Junta de Planifi-cación, 7 de febrero de 1989, dispone que cuando el municipio reciba devuelta la declaración de tres cuartas (3/4) partes de los propietarios, emitirá una resolución autorizando el establecimiento de las facilidades propuestas. Dispone, además, que dicha resolución será la que deberá ser notificada a todas las “partes interesadas”.
No obstante, dicho reglamento, además de no definir lo que constituye una parte interesada, fue adoptado por la Junta de Planificación el 3 de octubre de 1988 y aprobado por el Gobernador el 5 de enero de 1989. Es decir, antes de la aprobación de la Ley Núm. 22 de 16 de julio de 1992 (23 L.P.R.A. see. 64 et seq.), disponiendo que en estos casos se podrá presentar una revisión judicial a partir del archivo de la declaración jurada de los propietarios adoptando el dictamen preliminar.


 Sostienen los peticionarios que dicha certificación la obtuvieron mediante una búsqueda personal realizada por el Presidente de la Asociación de Residentes, ya que ésta tampoco fue notificada.


 Adviértase que en Asoc. Res. Linda Gardens v. Mun. Guaynabo, 138 D.P.R. 925 (1995), resolvimos que el tribunal con competencia para entender en casos como el de autos es la Sala del Tribunal de Primera Instancia del municipio que dictó la resolución impugnada.